DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1- 7, in the reply filed on 2/7/21 is acknowledged.  
The traversal is on the ground(s) that it is not possible to consider the patentability of claim 1 without also considering inhibitor (c) of claim 1 which is also the inhibitor of claim 15; and that if claim 15 is patentable, claim 1 should be patentable as well.
This is not found persuasive because the sole limitation in claim 15 is of a bis-aminopropyl ether amine compound. Such compounds are well known in the art such as, for instance,  Jeffamine D-230 by Huntsman or NDPA-12 and DPA-PG by Air Products, noting that such is also admitted by Applicant (see Examples in the Instant Specification); or O,O′-Bis(3-aminopropyl)polyethylene glycol, CAS number 34901-14-9, by Sigma-Aldrich. Claim 15 cannot be patented as presently written. Group I is directed to a fluid that combines water, a weight material and said diamine-ether compound. The field of search for Group I, different from that of claim 15, involves searching for a combination of the claimed ingredients.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “bis-3-aminopropyl amine” but the formula is that of a diamine ether. It is unclear which compound Applicant is claiming or if Applicant is claiming a choice between the two. For examination purposes, it is assumed that Applicant means to claim the compound having the recited formula since the entire specification refers to the formula as a “bis-3-aminopropyl ether amine”. 
Claims 2 - 5 recite the limitation "the amine" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the amine refers to the bis-3-aminopropyl (ether) amine of claim 1.
The remaining claims are rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BALLARD (US 2009/0294179).
Claims 1 – 4: BALLARD discloses (see entire document) a drilling fluid comprising an aqueous base [as claimed], a weighting agent [as claimed], and a shale hydration inhibitor  that is a polyether amine compound, shown below [as claimed] (abstract, [0003], [0004], [0007], [0021], [0025], claims 8, 9, 16, 17):

    PNG
    media_image1.png
    61
    384
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are independently straight or branched C2-C4 and wherein m+n = 1-50 [encompassing the claimed formula with its R’ and x values].
A disclosed example, shown below, has a value of x of 2-10, preferably 2-6 ([0008]) [also reading on the claimed formula and showing preferred ranges for low x values of 2-6, leaving the value of m at 1-5]:
 
    PNG
    media_image2.png
    96
    296
    media_image2.png
    Greyscale


Claim 6: BALLARD discloses an aqueous fluid but is silent whether it is fresh water, sea water, brine, mixtures of water and water soluble organic compound, or mixtures thereof. However, since these are all the existing choices for water, BALLARD’s water is necessarily one of the claimed types of water.
Claim 7: The weighting agent is selected from barite, hematite, calcium carbonate, etc. ([0025]).

Claims 1 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PATEL et al (US 6,484,821).
Claims 1 – 4: PATEL discloses (see entire document) a drilling fluid for use  in drilling wells through a formation containing a shale clay which swells in the presence of water [reading on the claimed intended use of the fluid], the drilling fluid comprising an aqueous continuous base [as claimed], a weighting agent [as claimed], and a shale hydration inhibition agent, shown below (abstract, 3:31-53):

    PNG
    media_image3.png
    48
    166
    media_image3.png
    Greyscale

wherein Y = amine, R and R’ = C1-C6 and may be the same or different, and x = 1-25 [encompassing the claimed formula].
PATEL gives an example (3:60) of an ether diamine wherein the claimed R’ is (CH2)3 [as claimed] and the claimed (RO)x is C2H4 [as claimed] with x being 1 [thus showing a preference for the lower values of x from the disclosed x = 1-25].
PATEL gives an example of Jeffamine D-230 (8:29-31) [meeting the claimed amine].
Claim 5: The pH of the amine is adjusted to a pH of 9 (8:15-16).
Claim 6: The water is selected from fresh water, sea water, brine, mixtures of water and water soluble organic compounds, and mixtures thereof (4:26-29).  
Claim 7: The weight material is selected from barite, hematite, iron oxide, calcium carbonate, etc. (4:37-42).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765